Exhibit 10.1

 

BIOVERATIV INC.

2017 PERFORMANCE-BASED MANAGEMENT INCENTIVE PLAN

 

1.  Purpose

 

This 2017 Performance-Based Management Incentive Plan (the “Plan”) is
established by Bioverativ Inc. (the “Company”) to attract and retain persons of
outstanding abilities and to stimulate efforts to bring about exceptional
operating performance and reward the individuals who contribute to this
performance.

 

The Plan is intended to support establishment of goals and objectives by
management and generally should be aligned with the goals reflected in the
approved annual or longer range plans of the Company.

 

Incentive awards paid under the Plan are intended to qualify for the
performance-based compensation exception under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

2.  Basic Concepts

 

Award programs under the Plan shall be developed under the following basic
concepts:

 

A. The identification in advance of performance periods, which may be a minimum
of six (6) and a maximum of sixty (60) consecutive months in length. Because
multiple awards may be granted to an employee under the Plan, performance
periods need not be sequential and may occur simultaneously.

 

B. With respect to each performance period, the determination in advance of
(i) eligible Participants, (ii) target incentive awards, (iii) one or more
applicable objective performance goals, based on the Performance Criteria listed
in Section 4.B below and (iv) the extent to which performance relative to each
such goal shall determine the amount of the award payable to a Participant.

 

C. With respect to each performance period, the determination of individual
performance goals, if any, which may be based on nonobjective, discretionary
criteria, and which may be used to reduce, but not increase, the award otherwise
payable to a Participant.

 

3.  Eligibility

 

A. Participation in the Plan shall be limited to executive officers of the
Company and its subsidiaries and affiliates and certain other key employees of
the Company and its subsidiaries nominated by the Chief  Executive  Officer 
(the  “CEO”)  and  approved  by   the  Compensation  Committee of the Company’s
Board of Directors (the “Committee”). Each employee participating in the Plan is
referred to as a “Participant.”

 

B. Unless otherwise authorized by the Committee, Participants shall be excluded
from participation in any other cash bonus or incentive program of the Company
or its subsidiaries and affiliates; provided, however, that Participants shall
not be excluded from participation in any equity incentive plan adopted by the
Company (whether or not such awards are settled in stock or in cash).

 

--------------------------------------------------------------------------------


 

4.  Determination of Awards; Code Section 162(m) Requirements

 

A. Except as provided otherwise in this Section 4, awards under the Plan shall
be paid solely on account of the attainment of one or more objective performance
goals which: (i) are pre-established by the Committee; (ii) are based on one or
more of the criteria listed below in Section 4.B and (iii) state, in terms of an
objective formula or standard, the method for computing the amount of
compensation payable to a Participant if the goal is attained. Award formulas
shall be adopted in each performance period  by  the  Committee no  later  than 
the  latest  time  permitted by  Section 162(m)  of  the  Code (generally, for
performance periods of one year or more, no later than 90 days after the
commencement of the performance period; and, for periods of less than one year,
before twenty-five percent (25%) of the performance period has elapsed). The
Committee may not waive the achievement of the applicable performance goals,
except in the case of the death or disability of the Participant or under such
other conditions where such waiver will not jeopardize the treatment of other
awards under the Plan as “performance based compensation” under
Section 162(m) of the Code. The Committee may provide that if certain specified
goals are not met, no awards will be made for the performance period to which
such formula applies.

 

B. Performance goals shall be based on objectively determinable measures of
performance relating to any of or to any combination of the following (measured
either absolutely or by reference to an index or indices and determined either
on a consolidated basis or, as the context permits, on a divisional, functional,
subsidiary, line of business, project or geographical basis or in combinations
thereof) (“Performance Criteria”): sales; revenues; assets; expenses; earnings
before or after deduction for all or any  portion  of  interest,  taxes, 
depreciation, or  amortization or  other  items,  whether  or  not  on  a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash 
flow;  stock  price;  stockholder  return;  sales  of  particular  products  or 
services; customer acquisition, expansion or retention; acquisitions and
divestitures (in whole or in part); joint ventures and strategic alliances;
spin-offs, split-ups and the like; reorganizations; recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings; or
achievement of clinical trial or measurable  research  objectives.  A 
Performance  Criterion  and  any  targets  with  respect  thereto determined 
by  the  Committee  shall  be  based  on  achievement  of  an  objectively 
determinable performance goal. To the extent consistent with the requirements
for satisfying the performance-based compensation exception under
Section 162(m) of the Code, the Committee may provide in the case of any  Award 
intended to  qualify for  such  exception that  one  or  more  of  the 
Performance Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, but without limitation,
acquisitions or dispositions) occurring during the performance period that
affect the applicable Performance Criterion or Criteria.

 

C. Except as provided in 8.B below (with respect to death or disability), no
incentive awards shall be paid to Participants unless and until the Committee
certifies in writing that the applicable Performance Criteria have been
attained, and such determination will be final and conclusive. No award may be
paid under the Plan after the first meeting of the stockholders of the Company
held in 2022 until the listed performance measures set forth in the definition
of “Performance Criteria” above (as originally approved or as subsequently
amended) have been resubmitted to and reapproved by the stockholders of the
Company in accordance with the requirements of Section 162(m) of the Code,
unless such grant is made contingent upon such approval.

 

D. A Participant may receive an incentive award that is less than, equal to or
greater than his or her target incentive award. The Committee shall have no
discretion to increase the amount of a Participant’s incentive award as
determined under the applicable formula; provided, however, the Committee may in
its sole discretion reduce an incentive award otherwise payable to a
Participant, on the basis of Company

 

--------------------------------------------------------------------------------


 

and/or specific individual goals, which may be based on nonobjective factors
related to the performance of the Company and/or the Participant, as the case
may be. The purpose of such goals is to emphasize significant activities of the
Company that may require special attention during the performance period.

 

5.  Basis of Participation in Award Programs

 

A. Participants may receive awards under the Plan for a performance period of a
minimum of six (6) and a maximum of sixty (60) consecutive months. Multiple
awards for overlapping periods may be granted under the Plan. Awards may, but
are not required to, be denominated in (i.e., valued by reference to) the Common
Stock of the Company or units of Common Stock of the Company; provided, however,
that all awards, however denominated, will be paid in cash as provided in
Section 8.A below. Awards denominated in cash may be expressed as a percentage
of the annual base pay of the Participant or as a specified dollar amount.

 

B. Target incentive awards shall be recommended by the CEO for approval by the
Committee, or established by the Committee based upon such factors as may be
determined by the Committee in its discretion.

 

C. In addition to any other terms and conditions set forth in the Plan, all or
part of the grant, vesting and/or payment of an award may be made subject to
future service and such other restrictions and conditions as may be established
by the Committee, and as may be set forth in an award agreement.

 

6.  Administration

 

A. The  overall  administration of  the  Plan  shall  be  under  the  direction 
of  the  Committee.  The Committee shall consist solely of two or more members
of the Company’s Board of Directors who qualify  as  “outside  directors”  for 
purposes  of  Section 162(m)  of  the  Code.  The  Committee  has discretionary 
authority, subject  only  to  the  express  provisions  of  the  Plan,  to 
interpret  the  Plan; determine eligibility for and grant awards; determine,
modify or waive the terms and conditions of any award; prescribe forms,
rules and procedures; and otherwise do all things necessary to carry out the
purposes of the Plan. Notwithstanding the above, the Committee will exercise its
discretion consistent with qualifying awards for the performance-based
compensation exception under Section 162(m) of the Code. Determinations of the
Committee made under the Plan will be conclusive and will bind all parties. The 
Committee may  delegate: (i) to  one  or  more of  its  members  such  of  its 
duties, powers  and responsibilities as it may determine and (ii) to such
employees or other persons as it determines such ministerial tasks as it deems
appropriate.

 

B. Responsibility for the administration of the Plan shall be under the
direction of the Company’s Head of Human Resources.

 

7.  Determination of Incentive Awards; Limitations on Awards

 

A. The maximum amount payable under the Plan to any employee during any calendar
year may not exceed $6,000,000 for the Chief Executive Officer and $3,000,000
for any other employee. The provisions of this Section 7 will be construed in a
manner consistent with Section 162(m) of the Code.

 

B. The final determination of the extent to which the performance goals were
achieved for an award (in terms of percentage achievement, subject to a maximum
percentage established by the Committee, which in no event shall be more than
225%) will be made by the Committee promptly following the

 

--------------------------------------------------------------------------------


 

availability of all necessary performance results.

 

C. Following the close of a performance period, the respective managers shall
determine the extent to which  individual goals,  if  any,  were  achieved  (in 
terms  of  percentage achievement, subject  to  a maximum percentage established
by the Committee, which in no event shall be more than 225%) and forward a
report to the Committee for determination of a downward adjustment, if any
(pursuant to Section 4.D), in the amount of the award otherwise payable.

 

D. For the avoidance of doubt, in no event will any payment of an Award exceed
225% of the Participant’s target incentive award.

 

8.  Payments; Effect of Termination of Employment

 

A. All payments of awards hereunder shall be made in cash within the sooner of
90 days following the end of the performance period or March 15 of the year
following the calendar year in which the award was earned.

 

B. If a Participant’s employment terminates during a performance period due to
death or disability, a determination of any amount payable to the Participant or
his or her estate will be made as soon as practicable. The amount to be awarded
under these circumstances shall be determined by multiplying the Participant’s
target incentive award by a fraction, the numerator of which is the number of
days completed during the performance period before termination of employment,
and the denominator of which is the original length of the performance period.
Payment of all awards under this Section 8.B will be made within the sooner of
90 days of the termination of employment or March 15 of the year following the
calendar year in which employment terminated.

 

9. General Conditions

 

A. While it is the intent of the Company to continue the Plan indefinitely, the
Company reserves the right to amend, modify or terminate the Plan, any incentive
program under the Plan or any Participant’s participation in the Plan at any
time or on such conditions as the Committee shall deem appropriate; provided,
however, that once the Committee has established the performance goals
underlying an incentive award and  except as  provided for  in  Section 4.B, 
the  Committee may  not  change such performance goals, change the formula for
computing whether such goals were met or increase the amount of the target
incentive award; however, the Committee may decrease the amount of a
Participant’s actual incentive award; and, provided, further, that to the extent
that stockholder approval is required pursuant to law or by reason of the
rules of the applicable exchange on which shares of the Company’s common stock
is publicly traded, no such amendment or modification shall be effective until
such time as such stockholder approval is obtained. Except as provided in 8.B
above (with respect to death and disability), no Participant shall have any
right to any incentive award under the Plan until such award and the amount
thereof has been finally approved by the Committee and communicated to such
Participant after the end of the performance period for which the award is being
made.

 

B. The Plan is not a contract between the Company and any Participant. Neither
the establishment of the Plan, nor any action taken hereunder, shall be
construed as giving any Participant any right to be retained in the employ of
the Company.

 

C. The Committee may cancel, rescind, withhold or otherwise limit or restrict
any unpaid award at any time if the Participant is not in compliance with all
applicable provisions of the Plan and award

 

--------------------------------------------------------------------------------


 

agreement, if any, or if the Participant engages in any “Detrimental Activity.”

 

In particular, but not in limitation of the foregoing, in the event that a
Participant engages or has engaged in Detrimental Activity, any amounts payable
to the Participant in the year in which termination of employment occurs under
the Plan may be forfeited and the entire amount of any payments made during such
year of termination of employment shall be repaid to the Company.

 

For purposes of the Plan, “Detrimental Activity” shall include any action or
failure to act that, in the sole determination of the Committee:
(i)(a) constitutes financial malfeasance that is materially injurious to the
Company, (b) violates the Company’s Code of Conduct, (c) results in the
Company’s restatement of its earnings, financial results or financial statements
or (d) results in a violation or breach of law or contract that is materially
injurious to the Company or (ii) violates any non-competition, non-disclosure or
non-solicitation agreement with the Company, or in the event that the
Participant has not entered into any such agreement with the Company, the
Participant engages in any “Competitive Activity.”

 

For purposes of the Plan, “Competitive Activity” shall include: (i) the
rendering of services for any organization or engaging directly or indirectly in
any business which is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company; (ii) the disclosure to anyone outside the Company, or
the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material
relating to the business of the Company, acquired by the Participant either
during or after employment with the Company or (iii) any attempt directly or
indirectly to induce any employee of the Company to be employed or perform
services elsewhere or any attempt directly or indirectly to solicit the trade or
business of any current or prospective customer, supplier or partner of the
Company.

 

D. A Participant’s right and interest under the Plan may not be assigned or
transferred, and any attempted assignment or transfer shall be null and void and
shall extinguish, in the Company’s sole discretion, the Company’s obligation
under the Plan to pay incentive awards with respect to the Participant.

 

E. The Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund, or to make any other segregation of assets, to
assure payment of awards.

 

F. The Company shall have the right to deduct from incentive awards paid any
taxes or other amounts required by law to be withheld.

 

G. Awards under the Plan are intended either to be exempt from the rules of
Section 409A of the Code or to satisfy those rules, and shall be construed
accordingly. Notwithstanding anything to the contrary in the Plan, neither the
Company, nor any affiliate, nor the Committee, nor any person acting on behalf
of the Company, any affiliate, or the Committee, shall be liable to any
Participant or to the estate or beneficiary of any Participant or to any other
holder of an award by reason of any acceleration of income, or any additional
tax, asserted by reason of the failure of an award to satisfy the requirements
of Section 409A of the Code or by reason of Section 4999 of the Code.

 

H. The validity, construction, interpretation and effect of the Plan shall
exclusively be governed by and determined in accordance with the laws of the
State of Delaware, without giving effect to its conflict of laws provisions.

 

--------------------------------------------------------------------------------